Exhibit Execution Copy AGREEMENT AND PLAN OF MERGER among PROJECT ATHENA HOLDING CORPORATION, PROJECT ATHENA MERGER CORPORATION and INDUSTRIAL DISTRIBUTION GROUP, INC. Dated as of February 20, 2008 TABLE OF CONTENTS Page ARTICLE I THE MERGER Section 1.01. The Merger 1 Section 1.02. Closing 1 Section 1.03. Effective Time 1 Section 1.04. Effect of the Merger 1 Section 1.05. Certificate of Incorporation; Bylaws 2 Section 1.06. Directors and Officers 2 ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES Section 2.01. Conversion of Securities 2 Section 2.02. Treatment of Options and Other Equity Awards 3 Section 2.03. No Further Rights; Stock Transfer Books 3 Section 2.04. Exchange of Certificates 4 Section 2.05. Appraisal Rights 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.01. Organization and Qualification; Subsidiaries 6 Section 3.02. Charter Documents 7 Section 3.03. Capitalization 7 Section 3.04. Corporate Authority Relative to This Agreement 8 Section 3.05. No Conflict; Required Filings and Consents 9 Section 3.06. Permits; Compliance 9 Section 3.07. SEC Filings; Financial Statements; Undisclosed Liabilities 10 Section 3.08. Absence of Certain Changes or Events 11 Section 3.09. Absence of Litigation 11 Section 3.10. Employee Benefit Plans 11 Section 3.11. Labor and Employment Matters 12 Section 3.12. Real Property 13 Section 3.13. Intellectual Property 13 Section 3.14. Taxes 14 Section 3.15. Environmental Matters 15 Section 3.16. Material Contracts 16 Section 3.17. Insurance 17 Section 3.18. Company Rights Agreement 17 Section 3.19. Takeover Statutes 18 Section 3.20. Affiliate Transactions 18 Section 3.21. Customers and Suppliers 18 Section 3.22. Guarantees, Bonds and Letters of Credit 18 Section 3.23. Opinion of Financial Advisor 18 Section 3.24. Brokers 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER CO Section 4.01. Organization 19 Section 4.02. Authority Relative to This Agreement 19 Section 4.03. No Conflict; Required Filings and Consents 19 Section 4.04. Absence of Litigation 20 Section 4.05. Operations of Merger Co. 20 Section 4.06. Financing 20 Section 4.07. Capitalization of Merger Co 20 Section 4.08. No Vote of Parent Stockholders 20 Section 4.09. Finders or Brokers 21 Section 4.10. Lack of Ownership of Company Common Stock 21 Section 4.11. No Additional Representations 21 Section 4.13. Solvency 21 ARTICLE V COVENANTS OF BUSINESS PENDING MERGER Section 5.01. Conduct of Business by the Company Pending the Merger 21 Section 5.02. Conduct of Business by Parent and Merger Co Pending the Merger 23 Section 5.03. No Control of Other Party’s Business 23 ARTICLE VI ADDITIONAL AGREEMENTS Section 6.01. Proxy Statement; Other Filings 24 Section 6.02. Information Supplied 24 Section 6.03. Company Stockholders’ Meeting 25 Section 6.04. Access to Books and Records; Confidentiality 25 Section 6.05. No Solicitation of Transactions 26 Section 6.06. Directors’ and Officers’ Indemnification, Advancement of Expenses and Insurance 28 Section 6.07. Employee Benefits Matters 30 Section 6.08. Notification of Certain Matters 31 Section 6.09. Further Action; Reasonable Best Efforts 31 Section 6.10. Public Announcements 32 Section 6.11. Resignations 32 Section 6.12. State Takeover Statutes 33 ARTICLE VII CONDITIONS TO THE MERGER Section 7.01. Conditions to the Obligations of Each Party 33 Section 7.02. Conditions to the Obligations of Parent and Merger Co 33 Section 7.03. Conditions to the Obligation of the Company 34 Section 7.04. Frustration of Closing Conditions 34 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER Section 8.01. Termination 34 Section 8.02. Effect of Termination 36 Section 8.03. Fees and Expenses 36 Section 8.04. Amendment 38 Section 8.05. Waiver 38 - iii - ARTICLE IX GENERAL PROVISIONS Section 9.01. Non-Survival of Representations, Warranties and Agreements 38 Section 9.02. Notices 38 Section 9.03. Certain Definitions 39 Section 9.04. Severability 42 Section 9.05. Disclaimer of Other Representations and Warranties; Company Disclosure Schedules 42 Section 9.06. Entire Agreement; Assignment 43 Section 9.07. Parties in Interest 43 Section 9.08. Governing Law 43 Section 9.09. Waiver of Jury Trial 44 Section 9.10. Headings 44 Section 9.11. Counterparts 44 Exhibit A Form of Certificate of Merger - iv - AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER, dated as of February 20, 2008 (this “Agreement”), is by and among Project Athena Holding Corporation, a Delaware corporation (“Parent”), Project Athena Merger Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Co”), and Industrial Distribution Group, Inc., a Delaware corporation (the “Company”). WHEREAS, the respective Boards of Directors of each of the Company, Parent and Merger Co deem it in the best interests of their respective companies and stockholders to consummate the merger (the “Merger”), on the terms and subject to the conditions set forth in this Agreement, of Merger Co with and into the Company, and each such Board of Directors has adopted this
